Action by appellee Eves against appellants, S. B. Dorn, Philtop Oil 
Gas Company, a corporation, and others, for damages for alleged breach of drilling obligations in an oil and gas lease. Appellants, Dorn and Philtop Oil  Gas Company, answered by pleas of privilege to be sued in the counties of their respective residence. Controverting affidavits were filed, and on hearing the pleas of privilege were overruled. From that judgment appellants have prosecuted their appeal to this court.
We sustain appellants' proposition that appellee failed to plead by his controverting affidavit and to establish by his evidence the necessary venue facts to maintain his venue in Jefferson County. Jefferies v. Dunklin, Tex.Sup., 115 S.W.2d 391. We *Page 479 
do not review the controverting affidavit and the evidence because appellee concedes error; in his brief he says: "Wherefore, Appellee prays that the judgment of the lower Court be set aside and that this cause be remanded, and for such other and further relief as this Honorable Court may deem proper herein."
The judgment of the lower court is reversed and the cause remanded for a new trial.
Reversed and remanded.